USCA11 Case: 20-12143    Date Filed: 11/07/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-12143
                 Non-Argument Calendar
                 ____________________

MARQUICE D. ROBINSON,
                                            Plaintiff-Appellant,
versus
AKAL SECURITY, INC.,
THE UNITED STATES MARSHALS SERVICE,
by and through U.S. Attorney General,
MICHAEL HOLMAN,


                                        Defendants-Appellees.


                 ____________________
USCA11 Case: 20-12143    Date Filed: 11/07/2022     Page: 2 of 12




2                   Opinion of the Court                20-12143

         Appeal from the United States District Court
            for the Northern District of Georgia
           D.C. Docket No. 1:17-cv-03658-WMR
                  ____________________

                  ____________________

                        No. 20-13479
                  Non-Argument Calendar
                  ____________________

MARQUICE D. ROBINSON,
                                              Plaintiff-Appellant,
versus
AKAL SECURITY, INC.,
THE UNITED STATES MARSHALS SERVICE,
by and through the U.S. Attorney General,
MICHAEL HOLMAN,


                                           Defendants-Appellees.


                  ____________________

         Appeal from the United States District Court
            for the Northern District of Georgia
           D.C. Docket No. 1:17-cv-03658-WMR
USCA11 Case: 20-12143        Date Filed: 11/07/2022    Page: 3 of 12




20-12143               Opinion of the Court                        3

                     ____________________

Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Marquice Robinson appeals the district court’s judgment in
favor of two out of three defendants in his lawsuit alleging
retaliation in violation of Title VII of the Civil Rights Act of 1964
and raising state-law claims of assault and battery, defamation, and
false light invasion of privacy. He also challenges the district
court’s rulings on his pre-judgment motions for sanctions and his
post-judgment motion for reconsideration. On appeal, Robinson
asks this Court to impose sanctions against the appellees and their
counsel for alleged misconduct and fraud upon the Court during
the appeal proceedings. Two of the appellees, in turn, seek
attorneys’ fees incurred in responding to Robinson’s motion for
sanctions. They also move to strike one of Robinson’s filings.
       We lack jurisdiction to consider the merits of the appeal
because the district court improperly certified its partial judgment
as final under Rule 54(b) of the Federal Rules of Civil Procedure.
We therefore dismiss the appeal.
        We have jurisdiction over collateral matters, however,
including the parties’ motions for sanctions and attorneys’ fees and
the appellees’ motion to strike. Because the conduct complained
of is not so egregious as to warrant sanctions or attorneys’ fees, we
deny the pending motions. And because Robinson’s extra
“response” to the appellees’ motion for attorneys’ fees was not
USCA11 Case: 20-12143       Date Filed: 11/07/2022   Page: 4 of 12




4                     Opinion of the Court                20-12143

allowed under this Court’s rules, we grant the appellees’ motion to
strike it.
                                I.
       Robinson filed a complaint in state court against Akal
Security, Inc., the U.S. Marshals Service, and Michael Holman,
alleging Title VII retaliation claims against Akal and the Marshals
Service, defamation and false light invasion of privacy under
Georgia law against Akal, and Georgia assault and battery claims
against Holman. Akal and Holman removed the action to federal
court. After more than two years of litigation, the district court
granted summary judgment in favor of the defendants on all of
Robinson’s claims against Akal and the Marshals Service, leaving
only the assault and battery claims against Holman. The court also
denied Robinson’s motions for summary judgment and partial
summary judgment, and for sanctions against all three defendants.
At Robinson’s request, the court certified its partial judgment as
final under Rule 54(b).
      Robinson appealed both the partial judgment in favor of the
defendants (along with the district court’s rulings on his motions
for sanctions) and the district court’s denial of his motion to
reconsider the judgment. We granted Robinson’s motion to
consolidate his appeals, and briefing is complete.
       After the close of briefing, Robinson filed a motion seeking
sanctions against Akal and Holman based on procedural errors
made by their counsel during the course of these appeals, and
USCA11 Case: 20-12143         Date Filed: 11/07/2022     Page: 5 of 12




20-12143                Opinion of the Court                          5

against the Marshals Service based on statements in its briefing and
the docket labeling for its supplemental appendix, all of which
Robinson claimed were false or misleading. Akal and Holman filed
motions to recover their attorneys’ fees incurred in responding to
Robinson’s motion for sanctions and his first motion to amend the
motion for sanctions. Akal and Holman also moved to strike one
of Robinson’s briefs as an impermissible surreply.
       We begin, as we must, by evaluating our jurisdiction. See
Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94–95
(1998); Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483
F.3d 773, 777 (11th Cir. 2007) (considering a district court’s Rule
54(b) certification sua sponte “because such certifications implicate
the scope of our appellate jurisdiction” (quotation omitted)). Then
we address the parties’ motions.
                                  II.
       With some exceptions not relevant here, we have appellate
jurisdiction to review only the “final decisions” of district courts
within our Circuit. 28 U.S.C. § 1291. “To constitute a final
decision, the district court’s order generally must adjudicate all
claims against all parties, thereby ending the litigation.” Corsello
v. Lincare, Inc., 276 F.3d 1229, 1230 (11th Cir. 2001). A district
court “may direct the entry of a final judgment as to one or more,
but fewer than all, of the claims or parties only if the court expressly
determines that there is no just reason for delay.” Fed. R. Civ. P.
54(b).
USCA11 Case: 20-12143       Date Filed: 11/07/2022     Page: 6 of 12




6                      Opinion of the Court                20-12143

       To certify a case under Rule 54(b), a district court must
follow a two-step analysis. Curtiss-Wright Corp. v. Gen. Elec. Co.,
446 U.S. 1, 7–8 (1980). First, the court must determine that its
judgment is a “final judgment.” Id. at 7. A final judgment is a
decision on a cognizable claim for relief that either completely
disposes of a separable claim or entirely dismisses a party from the
case. Id.; Lloyd Noland Found., Inc., 483 F.3d at 777. The district
court’s judgment here was a “final judgment” because it
completely resolved all of Robinson’s claims against two of the
three defendants.
        Second, the district court must determine whether any “just
reason for delay” exists. Curtiss-Wright Corp., 446 U.S. at 8. “Not
all final judgments on individual claims should be immediately
appealable, even if they are in some sense separable from the
remaining unresolved claims.” Id. In addressing this issue, a
district court “must take into account judicial administrative
interests as well as the equities involved.” Id.; Ebrahimi v. City of
Huntsville Bd. of Educ., 114 F.3d 162, 165–66 (11th Cir. 1997).
Consideration of the former promotes the policy against piecemeal
appeals while the latter limits certification “to instances in which
immediate appeal would alleviate some danger of hardship or
injustice associated with delay.” Ebrahimi, 114 F.3d at 166. “As
these factors will often suggest contrary conclusions, Rule 54(b)
certifications must be reserved for the unusual case in which the
costs and risks of multiplying the number of proceedings and of
overcrowding the appellate docket are outbalanced by pressing
USCA11 Case: 20-12143        Date Filed: 11/07/2022      Page: 7 of 12




20-12143                Opinion of the Court                         7

needs of the litigants for an early and separate judgment as to some
claims or parties.” Id. (quotation omitted); see Peden v. Stephens,
50 F.4th 972, 978 (11th Cir. 2022).
       Generally, we review the district court’s assessment that
there is no just reason for delay only for abuse of discretion. Peden,
50 F.4th at 977. We must “scrutinize the district court’s evaluation
of such factors as the interrelationship of the claims so as to prevent
piecemeal appeals,” but we will disturb the court’s assessment of
the equities only if it was “clearly unreasonable.” Curtiss-Wright
Corp., 446 U.S. at 10.
        The district court here found that judicial administrative
interests favored certification because Robinson’s remaining claims
against Holman for assault and battery required “a showing of law
and fact distinct from” his claims against the other defendants.
That is not entirely accurate. The facts surrounding the
confrontation between Robinson and Holman are relevant not
only to Robinson’s assault and battery claims against Holman, but
also to his claim that Akal should be held liable for the alleged
assault and battery. And those facts are also relevant to Robinson’s
employment retaliation claims to the extent that the defendants
rely on the confrontation as a nonretaliatory reason for Robinson’s
termination. The interests of efficient judicial administration
would not be served by certification of the partial judgment
because “we undoubtedly would be required to relearn the same
set of facts if and when the case returned to us on appeal from the
USCA11 Case: 20-12143        Date Filed: 11/07/2022      Page: 8 of 12




8                       Opinion of the Court                 20-12143

district court’s final judgment” on the assault and battery claims.
Ebrahimi, 114 F.3d at 167.
        Under the circumstances, the district court’s assessment of
the equities was clearly unreasonable. The sole basis for the court’s
conclusion that the balance of the equities weighed in favor of
certification was that “Defendants Akal and Holman do not oppose
certification under Rule 54(b).” But a lack of active opposition
from the defendants cannot outweigh the additional burden of
duplicative appeals on our “already overcrowded” docket. Id. at
168. The defendants’ mere acquiescence to certification gives no
indication that the parties have any pressing need for an immediate
partial final judgment, or that any hardship or injustice would
result if the litigation were permitted to follow the usual course to
a final disposition of all claims. See id. at 166. Because we conclude
that the district court abused its discretion in certifying its partial
judgment as final under Rule 54(b), we must dismiss the
consolidated appeals for lack of jurisdiction. Lloyd Noland Found.,
Inc., 483 F.3d at 777.
                                 III.
        Although we lack jurisdiction to consider the merits of these
appeals, we may review “collateral” matters such as the imposition
of costs, attorneys’ fees, or sanctions. See Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 395–96 (1990); Hyde v. Irish, 962
F.3d 1306, 1309 (11th Cir. 2020). Motions for sanctions under our
inherent powers to maintain control of the proceedings before us
fall within our jurisdiction over collateral matters. See Hyde, 962
USCA11 Case: 20-12143       Date Filed: 11/07/2022     Page: 9 of 12




20-12143               Opinion of the Court                        9

F.3d at 1310. Robinson’s two motions to amend or supplement his
motion for sanctions and Akal and Holman’s motion to strike one
of Robinson’s filings likewise raise collateral matters unrelated to
the merits of the appeal.
       Robinson seeks sanctions against Akal and Holman under
our inherent powers because they (1) moved to dismiss the appeal
on the ground that Robinson had not met a briefing deadline, when
Robinson’s pending motion to consolidate the appeals had
automatically stayed the briefing schedule; and (2) filed a notice of
their intent to not file a surreply brief, when surreplies are not
authorized in this Court in any event. To succeed on a motion for
sanctions under our inherent powers, the movant must show
subjective bad faith. Id. “This standard can be met either (1) with
direct evidence of the attorney’s subjective bad faith or (2) with
evidence of conduct so egregious that it could only be committed
in bad faith.” Id. (quotation omitted). Robinson has shown, at best,
errors based on negligence or ignorance of our rules. Sanctions are
not warranted. See id. at 1311.
      Robinson also seeks sanctions against the Marshals Service
under our inherent powers, alleging that it committed fraud upon
the Court by stating in its response brief that (1) “[t]here was no
evidence of a collective bargaining agreement” for employees of
Akal at the time of Robinson’s employment, when the Marshals
Service knew that a relevant agreement had been produced in
discovery; (2) “there is no evidence in the record regarding the
nature of the USMS’s presence in the federal courthouse,” when
USCA11 Case: 20-12143       Date Filed: 11/07/2022     Page: 10 of 12




10                     Opinion of the Court                 20-12143

two of its employees had testified that they worked in the federal
building where the court is located and that the Marshals Service
contracted with Akal to provide court security services; and
(3) “USMS never issued a concurrence letter for Robinson,” when
correspondence in the record showed that the Marshals Service
initially issued, and then retracted, a concurrence letter related to
one of Robinson’s coworkers who was disciplined at the same time
as Robinson and for similar reasons. Robinson also asserted that
the Marshals Service attempted to mislead the Court by (1) labeling
or failing to label documents in its appendix in a way that Robinson
believed “hid” the discovery responses that mentioned the
collective bargaining agreement; (2) labeling (and later correcting)
the docket entry for its supplemental appendix as filed on behalf of
all the appellees, when the Marshals Service and the other appellees
are not jointly represented; and (3) making statements in response
to the Court’s jurisdictional question implying that it had not had
an opportunity to respond to Robinson’s motion for Rule 54(b)
certification.
        Robinson has not shown that the attorneys representing the
Marshals Service acted in bad faith. Read in context, the statements
at issue were neither false nor misleading, and the ministerial errors
he complains of were either insignificant or soon corrected (or
both). Again, sanctions are not warranted. See Hyde, 962 F.3d at
1310–11.
      Appellees Akal and Holman ask us to award sanctions
against Robinson for filing his motion for sanctions, which they
USCA11 Case: 20-12143      Date Filed: 11/07/2022     Page: 11 of 12




20-12143               Opinion of the Court                      11

characterize as frivolous and “beyond the limits of fair argument
and disparaging and wholly improper.” While we find no merit in
Robinson’s motion for sanctions, we are not persuaded that the
motion was so clearly made in bad faith that we should sanction
him for it. Robinson is representing himself, and although the
appellees have indicated that he is a law student, he apparently was
not an attorney at the time he filed the motion. Reading the
motion generously because of his pro se status, we conclude that
sanctions are not warranted at this time. We caution Robinson,
however, that moving for sanctions based on opposing counsel’s
minor procedural errors or ambiguous wording is not only unlikely
to succeed but also demonstrates a lack of professionalism and
civility. If repeated, time-wasting motions of this sort may indeed
result in sanctions.
       Last, we consider Akal and Holman’s motion to strike
Robinson’s December 29, 2021 filing. Robinson labeled the filing a
“response” to the appellees’ motion for attorneys’ fees, but Akal
and Holman contend that it was an impermissible surreply because
Robinson had already responded to their request for attorneys’ fees
in the “reply” that he filed in support of his own motion for
sanctions. We agree, and we therefore grant the motion to strike.
See Fed. R. App. P. 27(a)(3) (providing for only one response to a
motion).
                                IV.
     For the reasons stated in this opinion, we GRANT Akal and
Holman’s motion to strike Robinson’s December 29, 2021
USCA11 Case: 20-12143     Date Filed: 11/07/2022   Page: 12 of 12




12                   Opinion of the Court              20-12143

Response to Akal Security and Michael Holman’s Cross-Motion for
Attorneys’ Fees. We also GRANT Robinson’s two motions to
amend his motion for sanctions to the extent that we have
considered the arguments therein. Robinson’s motion to impose
sanctions is DENIED as amended, and Akal’s and Holman’s
motions for attorney’s fees are also DENIED. We DISMISS the
appeal for lack of jurisdiction and REMAND to the district court
for further proceedings.
      DISMISSED and REMANDED.